Department 1.
Mr. Justice Burnett
delivered the opinion of the court.
In this suit for a divorce on the ground of cruel and inhuman treatment, rendering the plaintiff’s life burdensome, the Circuit Court, after a full hearing, found against the resistance of the defendant and granted the plaintiff a divorce, providing in the decree that he should pay for the support of the defendant and the minor children of the parties $95 per month, and that neither party should recover costs or disbursements. On the appeal of the • defendant from this decree, a careful reading of the entire testimony reveals the time-old story of jealousy poisoning the fountain of connubial happiness. Who is at fault is a pure question of fact, which has been determined adversely to defendant by a judge whose ability, experience and probity are worthy of great confidence. Without recounting the details of this domestic calamity, suffice it to say that we see no reason to disturb the decree of the Circuit Court. It is therefore affirmed.
Aefirmed.
Mr. Chibe Justice McBride, Mr. Justice Moore and Mr. Justice Bamsey concur.